t c memo united_states tax_court thomas j and robin havens petitioners v commissioner of internal revenue respondent docket no filed date thomas j and robin havens pro sese katherine l wambsgans for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 ' unless otherwise indicated all section references are to continued respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure after a concession by petitioners ’ the issue for decision is whether petitioners must report on their joint_return the dollar_figure of wage income received by petitioner wife we hold that they must findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in mogadore ohio at the time that their petition was filed with the court petitioners filed a joint federal_income_tax return for the year in issue petitioners' return was prepared by linda havens ms havens on form 1040a line e a total of exemptions were claimed on line ms havens incorrectly calculated the total exemptions of dollar_figure x dollar_figure to be dollar_figure asa result of this mathematical error petitioners reported an additional dollar_figure in taxable_income petitioners signed their return on date and claimed a refund due of dollar_figure continued the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that petitioner wife received dollar_figure of wage income during the year in issue petitioners' mathematical error at line of form 1040a was detected by respondent's cincinnati service_center during the initial processing of petitioners' income_tax return after identifying the mathematical error on petitioners return the cincinnati service_center mailed petitioners a correction notice dated date indicating a refund of dollar_figure was due petitioners soon thereafter petitioners received a refund check for dollar_figure from respondent petitioners contacted the service_center to ensure that they were entitled to the additional dollar_figure of refund and after being assured that the amount was correct they proceeded to cash the refund check and spend the proceeds on date respondent issued a notice_of_deficiency determining that petitioners had failed to report dollar_figure of wage income received by petitioner wife this adjustment resulted in dollar_figure of additional tax and a recapture of earned_income_credit in the amount of dollar_figure opinion petitioners contend that they did not report petitioner wife's wage income because they were told by ms havens that petitioner wife qualified as a dependent of petitioner husband petitioners do not contest that the recapture of the earned_income_credit is purely a mechanical matter dependent upon the disposition of the issue herein involved and that as a dependent earning less than dollar_figure of income in any given year petitioner wife was not required to report that income sec_61 defines gross_income to mean all income from whatever source derived including but not limited to compensation_for services wages are income to the recipients sec_1_61-2 income_tax regs income has also been defined as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 unless specifically excluded by another provision of the internal_revenue_code all income is subject_to tax see id pincite therefore petitioner wife's wages must be included in petitioners' gross_income and may be excluded therefrom only if allowed under some provision of the internal_revenue_code the theory advanced by petitioners for the exclusion of petitioner wife's wages from income is not supported by any statutory basis first under sec_152 the term dependent clearly does not include a spouse second even if to qualify as a dependent within the meaning of sec_152 an individual must either be related to the taxpayer in one of the specific ways enumerated by the statute see sec_152 to or be a member of the taxpayer's household for the entire taxable_year see sec_152 see also sec_1_152-1 income_tax regs a taxpayer's spouse is not related to the taxpayer in any of the specific ways enumerated by the continued petitioner wife did qualify as a dependent of petitioner husband nothing excludes the income of a spouse--even if the income is less than dollar_figure--from exclusion on a joint_return rather sec_6013 provides that if a joint_return is filed the tax shall be computed on the aggregate income of both spouses therefore petitioner wife's wage income is includable on petitioners' joint_return alternatively petitioners contend that they should not now be reguired to pay an additional tax for the year in issue because they received a refund for that year for an additional_amount they did not claim on their return petitioners contend that respondent should have ensured that no other taxes were owing before issuing the additional dollar_figure refund we disagree petitioners in essence did claim the full dollar_figure refund on their return by entering exemptions on line e of their form 1040a it was only due to a mathematical error by ms havens that the actual refund amount entered on line sec_30 and sec_31 of that return was lower thereafter respondent acted continued statute and although a taxpayer's spouse may very well be a member of the taxpayer's household for the entire year sec_152 a specifically excludes a spouse from its coverage although a spouse does not qualify as a dependent a spouse is entitled to a personal_exemption for him or herself if a joint_return is filed see sec_151 sec_1_151-1 income_tax regs appropriately in light of the fact that the error appearing on petitioners' return was clearly a mathematical mistake consequently respondent did not err by issuing petitioners a refund and subsequently determining a deficiency and notably a deficiency arising out of an unrelated issue’ for the same taxable_year in light of the foregoing petitioners must report on their joint_return the dollar_figure of wage income received by petitioner wife to reflect our disposition of the disputed issue decision will be entered for respondent as a response to petitioners' claims of injustice we note that the mathematical error detected by respondent was unrelated to respondent's determination regarding the unreported wage income petitioners would be liable for the tax on the unreported income even if respondent had failed to detect the mathematical error and had failed to refund petitioners the additional dollar_figure amount there can be no dispute that petitioners only benefited from the summary manner in which respondent detected the mathematical error and processed petitioners' additional refund
